Case 1:20-cv-02831-RPK-RML Document 10-4 Filed 06/29/20 Page 1 of 12 PageID #: 166




             EXHIBIT 4
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 2
                                                              2 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 40
                                                                                167
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 3
                                                              3 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 41
                                                                                168
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 4
                                                              4 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 42
                                                                                169
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 5
                                                              5 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 43
                                                                                170
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 6
                                                              6 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 44
                                                                                171
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 7
                                                              7 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 45
                                                                                172
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 8
                                                              8 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 46
                                                                                173
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 9
                                                              9 of
                                                                of 12
                                                                   12 PageID
                                                                      PageID #:
                                                                             #: 47
                                                                                174
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 10
                                                              10 of
                                                                 of 12
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 48
                                                                                 175
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 11
                                                              11 of
                                                                 of 12
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 49
                                                                                 176
Case
 Case1:20-cv-02831-RPK-RML
      1:20-cv-02831-RPK-RML Document
                             Document10-4 Filed 06/25/20
                                      1-6 Filed 06/29/20 Page
                                                         Page 12
                                                              12 of
                                                                 of 12
                                                                    12 PageID
                                                                       PageID #:
                                                                              #: 50
                                                                                 177
